Per Curiam.

We think Special Term correctly held that the lease was a graduated lease and was intended by the Legislature to be excluded from the “ rent freeze ” provisions of the emergency rent laws. The statutes creating the exemption do not distinguish between graduated leases which provide for a graduation in rent between the rent freeze date and the expiration of the lease, and those which do not so provide. The fact that the lease here involved does not provide for a graduation in rent between the rent freeze date and the expiration of the lease, although it does graduate the rent for other portions of the whole period of the lease, does not make it any the less a graduated lease. In King Arthur Restaurant, Inc., v. London Terrace, Inc. (273 App. Div. 233, 236) this court recently said: “ A lease must be read and considered as a whole and the statute applied accordingly. When the lease and the statute refer to rent, they encompass all the provisions for rent payable throughout the term of the lease.”
Defendant lessee does not occupy any part of the rentable area of the building but sublets all of it to various under-tenants and, therefore, is merely in constructive possession of rentable space. While it is true that in WMCA, Inc., v. Blockfront Realty Corp (272 App. Div. 800), the term of the lease had expired, nevertheless this court said that the emergency rent laws “ were not enacted for the benefit of persons who are merely in constructive possession of rentable space in commercial buildings.”
In Adams v. Riker Operating Co. (296 N. Y. 521) the order involved “ was entered prior to the effective date of the 1946 *114amendment relating to leases providing for rent in a graduated scale ” (King Arthur Restaurant, Inc., v. London Terrace, Inc., 273 App. Div. 233, 235, supra).
If there is any hardship, it is one the legislation has imposed; in any event the lessee has a remedy against its own tenants.
The order and judgment appealed from should be affirmed, with costs.